Citation Nr: 0211230	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-00 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
status post gastrectomy for duodenal/peptic ulcer disease 
(PUD).  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
heart disease to include hypertension (HTN).  

(The issue of entitlement to service connection for status 
post gastrectomy for PUD is the subject of a future 
decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1976.  

The current appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO determined that new and 
material evidence to reopen the claim of entitlement to 
service connection for heart disease and HTN had not been 
submitted.  In May 1999, the RO determined that new and 
material evidence to reopen the claim of entitlement to 
service connection for PUD had not been submitted.  

In June 2002, the veteran provided oral testimony at a 
personal hearing with the undersigned Member of the Board of 
Veterans' Appeals (Board) at the RO, in Montgomery, Alabama, 
a transcript of which has been associated with the claims 
file.  

The case has been forwarded to the Board for appellate 
review.  

As a result of the decision reached below by the Board as to 
the issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for status post gastrectomy for duodenal/PUD, the 
Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9).  


When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for status post gastrectomy for PUD when it issued 
a final, unappealed rating decision in March 1998.  

2.  Evidence submitted since the March 1998 rating decision 
is neither cumulative nor redundant, and it bears directly 
and substantially upon the issue at hand, provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed disorder, and by itself or in 
connection with the evidence previously of record, is 
significant and must be considered in order to fairly decide 
the merits of the claim.  

3.  The RO denied entitlement to service connection for heart 
disease and HTN when it issued a final, unappealed rating 
decision in March 1998.  

4.  The evidence submitted since the March 1998 rating 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  Evidence received since the final Mach 1998 rating 
decision wherein the RO denied entitlement to service 
connection for status post gastrectomy for PUD and 
gastrointestinal bleeding is new and material, and the 
veteran's claim for that benefits is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2001).  

2.  Evidence received since the final March 1998 rating 
decision wherein the RO denied entitlement to service 
connection for heart disease and HTN is not new and material, 
and the veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the March 1998 
rating decision wherein the RO declined to reopen the claim 
of service connection for status post gastrectomy for PUD and 
denied service connection for heart disease and HTN is 
reported in pertinent part below:

The available service medical records (SMRs) include an 
entrance examination and a separation examination report.  
These records are negative for any report of gastrointestinal 
problems, heart disease, or HTN.  

In January 1982, the RO denied service connection for a GI 
disorder on the basis that no such condition was found during 
service or within any presumptive period thereafter.  

Postservice records reflect that the veteran was seen at a VA 
facility in May 1981 giving a history of ulcers and vomiting 
blood.  He gave a history at that time of having had stomach 
surgery for a bleeding ulcer in 1972.  A well-healed scar in 
the epigastrium was noted and acute gastritis was diagnosed.  

In April 1982, the RO determined that the veteran had not 
presented new and material evidence to reopen his claim of 
service connection for a GI condition (gastrectomy for 
duodenal ulcer).  

A VA record from 1986 reflects that the veteran was treated 
for alcohol dependence.  

In February 1987 the RO determined that the veteran had not 
presented new and material evidence to reopen his claim of 
service connection for a "stomach" condition.  

Subsequently submitted private and VA records reflect that 
the veteran was diagnosed as having HTN in June 1996.  A 
private physician diagnosed an atrial septal defect in August 
1996, and the veteran ultimately underwent heart surgery for 
this defect in November of that year.  Records from this 
period disclose that the veteran continued to give a medical 
history that included surgery for GI bleed with partial 
gastrectomy in the 1970s.  A history of PUD was noted.  

In March 1998 the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for status post gastrectomy for an ulcer 
also claimed as PUD and GI bleeding.  The RO also denied 
service connection for heart disease and HTN noting that 
these disorders were first demonstrated many years after 
military service.  

Slightly over a year after the March 17, 1998, rating 
decision, the RO received the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for a heart condition.  

Subsequently added to the record were additional VA records 
to include heart and GI examinations from November 1998.  
These reports reflect diagnoses of history of dissection of 
the stomach in 1973 with possible vagotomy in 1973 and 
hypertensive cardiovascular disease; postoperative status 
with surgery for septal defect.  

Added to the record in May 1999 was a statement by a private 
physician, SPD, MD, in which he reported that the veteran 
presented with a history of atrial septal defect, post repair 
in 1996.  The physician noted that the veteran's past medical 
history included HTN and PUD.  He stated that "this 
condition" was aggravated while the veteran was in service 
due to physical training, exercise, and stress "which caused 
his condition to worsen to his present status."  

A RO decision in May 1999 determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for PUD.  

At a personal hearing before the undersigned at the RO in 
June 2002, the veteran testified in support of his claims.  
He said that his heart problems began during service.  He 
said that his defect was something he was told that he was 
born with, and he believes it should have been defected prior 
to service.  He said that he underwent surgery in the 1970s, 
during service for a bleeding ulcer.  The operation took 
place at Fort Polk, Louisiana, and was performed by EH, MD.  


Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).



When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with  38 U.S.C.A. § 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2001).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).





"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions:  (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  
A third requirement for reopening imposed by the CAVC, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit (CAFC).  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998). 

The CAFC has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
8 Vet. App. 1 (1995); aff'd, 83 F.3d 1380 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167 (1996). Fulkerson v. West, 
12 Vet. App. 268 (1999).  "Moreover, once the Board finds 
that no such evidence has been offered, that is where the 
analysis must end."  Butler, supra.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002);  38 C.F.R. 
§ 3.303 (2001)..

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002);  38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  The RO, through its issuance of its rating decision, 
statements of the case, supplemental statement of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claims.  That is, he was provided with notice of the 
regulations pertaining to service connection for the 
disabilities at issue, a rationale of the denials, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claims.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

In its correspondences with the veteran, the RO has in the 
aggregate advised the veteran of what evidence it would 
obtain for the veteran and what evidence could be submitted 
by the veteran.  VA has accordingly met its duty to notify 
the veteran of the information necessary to substantiate the 
claims, as well as the duty to notify which evidence he would 
obtain and VA would retrieve.  See Quartuccio v. Principi, 
No. 02-997 (U.S. Vet. App. June 19, 2002).

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claims as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case as to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for a heart condition and to the extent 
necessary to allow for a grant of the issue as to whether new 
and material evidence has been submitted to reopen a claim of 
service connection for a GI disorder.  38 U.S.C.A. § 5103A 
(West Supp. 2002); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


New and Material Evidence to Reopen a 
Claim of Entitlement to Service 
Connection for a GI Disorder to Include 
PUD.

The evidence added to the record since the March 1998 
decision includes VA examination reports, a private 
physician's statement, and a transcript of hearing testimony.  

The private physician's statement that was submitted in May 
1999 is new in that it was not previously of record and does 
not duplicate previous evidence already on file prior to the 
most recent final disallowance.  

The private physician's opinion that the veteran's PUD was 
aggravated during service bears directly and substantially 
upon the specific issue being considered in this case because 
it provides an opinion linking the veteran's postservice PUD 
to his claimed inservice GI problems.  As the veteran has 
long given a history of inservice surgery for a bleeding 
ulcer and as there is a dearth of SMRs available for review, 
such an opinion is significant and must be considered in 
order to fairly decide the merits of the claim because it 
pertains to the central issue in this case: whether the 
current GI problems originated during service.  It is also 
noted that at the recent hearing the veteran provided 
testimony in which he specifically recalled where his 
inservice GI surgery was performed and the name of the 
physician.  His testimony is also considered new and 
material.  Separate development will be undertaken to obtain 
SMRs to substantiate the veteran's claim based on this new 
evidence of record.  

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for PUD.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


New and Material Evidence to Reopen a 
Claim of Entitlement to Service 
Connection for Heart Disease to include 
HTN.

The evidence at the time of the March 1998 decision shows 
that the SMRs and postservice records were negative for any 
evidence or finding of heart disease or HTN until many years 
after service.  Moreover, it is noted that the veteran never 
gave a history in these contemporaneous records of inservice 
treatment for HTN or heart disease.  While he underwent heart 
surgery in 1996, there is nothing in the record that suggests 
any relationship between his HTN or heart disease and 
service.  

As was stated above, the RO denied entitlement to service 
connection for heart disease and HTN in March 1998.  This 
decision was not timely appealed and became final.  
Therefore, the Board must consider whether new and material 
evidence has been submitted since the March 1998 rating 
determination.  

The evidence added to the record since the March 1998 
includes VA examination reports, a private physician's 
statement, and a transcript of hearing testimony.  At the 
hearing, the veteran testified as to inservice heart problems 
but indicated that he was never treated for heart disease or 
HTN at any time during service.  The veteran's testimony that 
he has a heart disorder and HTN related to service is merely 
a restatement of evidence already considered by the RO when 
it issued its March 1998 decision, and hence does not 
constitute either new or material evidence.  

The Board has considered the assertions that the veteran has 
a heart disability of service origin.  While he is competent 
to report manifestations of a disorder perceptible to a lay 
party, such as pain, he is not competent to link those 
manifestations to service on medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on maters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  

Moreover, in Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the CAVC held that the prior holdings in Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The VA clinical reports constitute new evidence, but the 
evidence is not material because it does not bear directly 
and substantially on the issue at hand.  In this regard, the 
evidence does not show whether the veteran incurred a chronic 
heart condition to include HTN during active service.  

The private physician's statement is also not considered new 
and material evidence.  However, the Board wishes to 
distinguish between why it was found to be new and material 
evidence as to the claim for a GI disorder, also on appeal, 
and why it is not found to be new and material as to the 
veteran's claim of service connection for a heart disorder 
and HTN.  

A review of the claims file in its entirely reflects that the 
veteran has always maintained that he underwent surgery for a 
bleeding ulcer during service.  Until testimony was given at 
the recent hearing, he never maintained that he was treated 
for a heart disorder to include HTN during service.  There 
simply is no clinical evidence of record to suggest that he 
had any chronic heart disorder until many years after 
service.  

Thus, the private physician's statement that the veteran's 
history included HTN and that it was aggravated during 
service resulting in his current condition is not considered 
credible.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the CAVC held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence"...[and] a bare transcription of 
a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

The Board also notes that the veteran's lay statements are 
not sufficient to link his current heart disease and HTN to 
service.  As mentioned above, lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  Espiritu, Kutscherousky, supra.

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a heart disorder to include HTN, the appeal is denied.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
status post gastrectomy for duodenal/peptic ulcer disease 
(PUD), the appeal is granted in this regard.  

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
heart disease to include HTN, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

